PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/318,310
Filing Date: 12 Dec 2016
Appellant(s): Bleuez et al.



__________________
Janal M. Kalis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
I.	Claims 2, 4, 6, 8-10, 12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bara (FR 2983064; machine translation included with Office action mailed 15 June 2018).
Regarding claims 2, 6, 9, 10, and 14-16, Bara is directed to a two-coloured composition in the form of an oil-in-water emulsion, comprising a dispersed oily phase comprising at least one apolar hydrocarbon-based oil and at least one first liposoluble dye; and a continuous hydroalcoholic phase comprising at least one monoalcohol C1-C4 alcohol and at least one second water-soluble dye (translation, page 1), and water (polar compound; translation, page 8).  The composition may further comprise at least one fragrancing substance, or perfume (translation, page 13).  A preferred embodiment prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.
Bara does not specifically exemplify a composition comprising alcohol, a polar compound, fragrances, and branched hydrocarbon sufficiently to anticipate the claims. 
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to form a biphasic composition comprising alcohol, polar compound, fragrance and branched hydrocarbon; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Bara fairly teaches and suggests a composition comprising an aqueous phase and an oil phase, wherein the aqueous phase may comprise alcohol and water (polar compound), the oil phase may comprise a branched hydrocarbon, and the composition may further comprise a mixture of fragrances.  Therefore, the selection of said components amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.
Regarding the limitations of a first fragrance “having a log P that determines phase of the first fragrance” and a second fragrance “having a log P that determines 
Regarding the limitation, “wherein concentration of the first fragrance in the first phase and the second phase is determined by the concentration of the polar compound and wherein concentration of the second fragrance in the first phase and the second phase is determined by the concentration of the polar compound” (claim 1 as amended), it is noted that, since the partition coefficient is determined by the concentration of a substance in each phase at equilibrium (or logP, an intrinsic property of the substance), and changing the concentration of one phase (in this case, the polar compound) would be expected to affect the equilibrium of the composition, the skilled artisan would reasonably expect the partitioning of the substance in each phase to also be affected, absent evidence to the contrary.
Regarding claim 4, Bara teaches a preferred mono-alcohol is ethanol (translation, page 8).
Regarding claim 12, Bara teaches more than one fragrance may be used (e.g., translation, page 17, Examples).
Regarding claim 19, Bara teaches a cosmetic product (e.g., translation, page 2).

II.	Claims 2, 4, 6, 8-12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bara as applied to claims 2, 4, 6, 8-10, 12, 14-16, and 19 above, and further in view of Bleuez et al. (“Bleuez”, EP 2127632, cited by Applicant in IDS filed 12 December 2016).
The invention of Bara, and its relevance to instant claims 2, 4, 6, 8-10, 12, 14-16, and 19, is delineated above (see paragraph 6, above).
Specifically regarding claim 11 (and more generally regarding the remaining claims), while Bara teaches suitable oils include isoeicosane, Bara does not specifically teach the limitation wherein the oil is isododecane.
Bleuez teaches perfume compositions containing an oil phase and a water phase, 5-75 wt% of a non-aromatic solvent, 1-35 wt% of aromatic oils, and 0-5 wt% of lower alcohols, such as ethanol (abstract).  Bleuez further teaches suitable solvents include isohexadecane, isoeicosane, and isododecane (e.g., paragraph [0021]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include isododecane as the oil in the composition of Bara; thus arriving at the claimed invention.  One skilled in the art would have been motivated to do so because isoeicosane and isododecane are both suitable solvents in fragrance compositions comprising an aqueous phase and an oil phase as taught by Bleuez, and therefore are functionally equivalent to one another.  Therefore, it would be well within the purview of the skilled artisan to choose either compound as the oil of the composition of Bara, since the prior art establishes the functional equivalency of isoeicosane and isododecane.

III.	Claims 2, 4, 6, 8-10, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bara as applied to claims 2, 4, 6, 8-10, 12, 14-16, and 19 above, and further in view of Golz-Berner et al. (“Golz-Berner”, US Patent 7,329,636).
The invention of Bara, and its relevance to instant claims 2, 4, 6, 8-10, 12, 14-16, and 19, is delineated above (see paragraph 14, above).
Specifically regarding claim 13 (and more generally regarding the remaining claims), Bara does not specifically teach including a first fragrance and a second fragrance predominantly in different phases of the compositions.
Golz-Berner teaches fragrance compositions which comprises at least two fragrances that can be selected by the user (abstract).  The perfume contains two clear layers, with one layer being aqueous-alcoholic and the other layer being an oil phase, and wherein the aqueous phase contains at least one water-soluble fragrance and the oil phase contains at least one other oil-soluble fragrance (id.).  A mixed fragrance is created by shaking so that at least three different fragrances can be drawn from a perfume container (id.).
It would have been obvious to person having ordinary skill in the art at the time the invention was filed to include a first fragrance and a second fragrance predominately in different phases of the composition of Bara; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because both references are drawn to fragrance compositions comprising an aqueous-alcoholic phase and an oil phase, and the inclusion of a first fragrance and a second fragrance predominately in different phases of the composition provides the .


(2) Response to Argument
I.	Claims 2, 4, 6, 8-10, 12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bara (FR 2983064; machine translation included with Office action mailed 15 June 2018).
Appellant first argues US patent application US 20140329735 is “a non-machine English translation of the FR ‘791 application, officially filed with the USPTO” (note FR20110060791 is the application of FR2983064, referenced in this rejection as Bara).  However, Examiner points out the US ‘735 application relies on two different French applications for foreign priority, one of which is the FR ‘791 (FR1160791 and FR1160797; e.g., see US ‘735 application, front page).  Therefore, since the US ‘735 application may contain information from the FR ‘791 application or the FR ‘797 application, it cannot be presumed the US ‘735 application is a direct translation of only the FR ‘791 application.  Notably, Appellant has not pointed to any information in the machine translation which appears to be incorrect based on the US ‘735 application. Accordingly, Examiner will continue to rely on the machine translation of FR2983064 for this rejection.   
In response to Appellant’s statement, “The examiner acknowledges that the Bara reference does not disclose a composition comprising alcohol, a polar compound, fragrances, and branched hydrocarbon as claimed in claim 2 herein”, the Examiner exemplify a composition comprising alcohol, a polar compound, fragrances, and branched hydrocarbon sufficiently to anticipate the claims.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to form a biphasic composition comprising alcohol, polar compound, fragrance and branched hydrocarbon; thus arriving at the claimed invention.” (emphasis added)  Bara is directed to a two-coloured composition in the form of an oil-in-water emulsion, comprising a dispersed oily phase comprising at least one apolar hydrocarbon-based oil and at least one first liposoluble dye; and a continuous hydroalcoholic phase comprising at least one monoalcohol C1-C4 alcohol and at least one second water-soluble dye (translation, page 1).  Comparing to instant claim 1, Bara teaches compositions comprising the following components and amounts:
1) 50-90% alcohol (e.g., translation, pages 1 and 8)
2) 0.5-10% water (i.e., polar compound with log P-value of -0.7 to -4; e.g., e.g., see translation, pages 1 and 8)
3) 1-30% fragrance (e.g., translation, page 17); preferred embodiment includes a mixture of different fragrancing substances (id.)
4) 5-40% hydrocarbon-based oil, such as isoeicosane (a branched hydrocarbon; e.g., translation, page 6)
Thus, Bara does, in fact, disclose a composition comprising alcohol, a polar compound, fragrances, and branched hydrocarbon as claimed in instant claim 2. 
(Note the amounts listed above overlap those instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.)
Appellant also argues the Bara reference includes ingredients not present in the claims herein, including magnesium silicate particles and at least one polyalkylene glycol.  Appellant argues Bara requires magnesium silicate particles for size variation of spheres (for the dispersed oily phase), to form a Pickering emulsion, while the claimed invention does not “require or employ solid particles for stabilization.”  Appellant also argues at least one polyalkylene glycol is required for the Bara formulation for incorporating an amount of a fragrancing substance that is greater than or equal to 1%, while the claimed invention “does not employ polyalkylene glycol.” 
This argument is not persuasive.  Applicants are basing their argument on the use of the more restrictive bridging term “consisting essentially of”, which is intended to limit the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristics of the claimed invention” (see MPEP 2111.03).  However, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  The instant specification does not clearly indicate that the ingredients magnesium silicate and/or polyalkylene glycol would materially affect the basic and novel characteristics of the claimed invention, nor do Appellant’s arguments address how magnesium silicate and/or polyalkylene glycol would materially affect the basic and novel characteristics of the claimed invention; on the contrary, the specification teaches that fillers such as mineral silicates may be present (e.g., as-filed specification at page 14, lines 19-20), and that polyalkylene glycols may also be present (e.g., as-filed specification at page 13, lines 13-19 and 32-35).  Additionally, neither compounds are excluded from the claimed invention.  While Appellant asserts the claimed invention “does not require or employ” these components, none of the claims exclude these compounds.  Therefore, the presence of magnesium silicate and/or polyalkylene glycol do not materially affect the basic and novel characteristics of the claimed invention, and reasonably read on the claimed invention.  
In response to Applicant’s argument that Bara describes a Pickering emulsion, while “the claimed inventive embodiments are not Pickering emulsions”, it is noted that Bara teaches a Pickering emulsion is a two-phase liquid (e.g., see machine translation, page 1); note Bara can be its own lexicographer.  Additionally, the claimed invention does not exclude “Pickering” emulsions (or “Pickering-type” emulsions, as taught by Bara).  Therefore, this argument is not persuasive.
In response to Appellant’s statement, “If anything, the Bara reference teaches away from what is claimed herein”, it is noted that Appellant does not provide any further reasoning or evidence regarding how the Bara teaches away from what is claimed.  Thus, this statement is not persuasive for overcoming the rejection.

II.	Claims 2, 4, 6, 8-12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bara as applied to claims 2, 4, 6, 8-10, 12, 14-16, and 19 above, and further in view of Bleuez et al. (“Bleuez”, EP 2127632, cited by Applicant in IDS filed 12 December 2016).

In response to Applicant’s arguments regarding the priority of Bleuez, it is noted that (as previously pointed out to Appellant in several Office actions) the cited Bleuez reference is not EP2954935, but rather EP2127632 (see rejection, above), which is not the publication of EP application 14172212.4.  EP 2127632 has a publication date of December 02, 2009 (more than four years before Appellant’s foreign priority date of June 12, 2014), and thus qualifies as prior art.

III.	Claims 2, 4, 6, 8-10, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bara as applied to claims 2, 4, 6, 8-10, 12, 14-16, and 19 above, and further in view of Golz-Berner et al. (“Golz-Berner”, US Patent 7,329,636).
Applicant argues the ‘636 reference (Golz-Berner) does not disclose or suggest that fragrance concentration between two phases can be controlled by controlling the concentration of “a non-polar solvent such as water”.  It is not clear if Applicant intended to say “a polar solvent such as water” (note water is a polar compound); if this is the case, it is noted that the partitioning of the fragrances would depend upon their lipophilicity, or logP (an intrinsic property of each fragrance), which describes their partition coefficient in the two solvents at equilibrium.  As noted above, since the partition coefficient is determined by the concentration of a substance in each phase at equilibrium, and changing the concentration of one phase (in this case, the polar compound) would be expected to affect the equilibrium of the composition, the skilled artisan would reasonably expect the partitioning of the substance in each phase to also be affected, absent evidence to the contrary.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)

Therefore, it is the Examiner’s position that the claims are rendered obvious.






For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BARBARA S FRAZIER/Examiner, Art Unit 1611                                                                                                                                                                                                        


Conferees:
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611         
                                                                                                                                                                                               /SUE X LIU/Supervisory Patent Examiner, Art Unit 1616                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.